Judgment unanimously affirmed. Memorandum: Defendant’s contentions that the court erred in its charge on reasonable doubt and on assessing the credibility of a police officer witness were not preserved for review and do not require reversal in the interest of justice. Although the court inappropriately referred to “equally balanced scales” in discussing reasonable doubt, the court’s charge, when viewed as a whole, conveyed the proper legal standards (see, People v Hartle, 151 AD2d 1003, lv denied 74 NY2d 810; People v Cooper, 147 AD2d 926, 927, lv denied 74 NY2d 738). On this record, defendant’s sentence is not excessive. (Appeal from judgment of Supreme Court, Erie County, Kubiniec, J.—burglary, third degree.) Present—Callahan, J. P., Denman, Green, Pine and Balio, JJ.